NO. 12-10-00360-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN THE MATTER                                             §     APPEAL FROM THE 420TH

OF C.B.,                                                  §     JUDICIAL DISTRICT COURT

A JUVENILE                                                §     NACOGDOCHES COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                          PER CURIAM
         Appellant has filed a motion to dismiss this appeal. The motion is signed by Appellant,
his “mother/legal guardian,” and his counsel. Because Appellant has met the requirements of
Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and the appeal is
dismissed.
Opinion delivered December 8, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)